I think this judgment ought to be affirmed, and that for two reasons: (1) Because the evidence is amply sufficient to justify the judgment of the court below. (2) And because I do not think that the mere mentioning of the fact that appellant had insurance ought to reverse the case when it is not made to appear that it was purposely done, but was a mere incident of the trial, and more especially when the court instructed the jury not to consider such remark and counsel for appellee made a like request
My views are more fully set out in the original opinion rendered by this court on December 23, 1913; the opinion being written by myself and concurred in at that time by the full court. That opinion will be here referred to for the purpose of expressing my views fully upon the whole case in this dissent. *Page 488